United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lyons, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-220
Issued: April 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2006 appellant timely appealed the April 26, 2006 merit decision of the
Office of Workers’ Compensation Programs, which affirmed a schedule award for permanent
impairment of the right upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the schedule award.1
ISSUE
The issue is whether appellant has greater than 30 percent impairment of the right upper
extremity.

1

The record includes additional medical evidence received after the Office issued the April 26, 2006 decision.
The Board is limited to reviewing the record as it existed at the time of the Office’s final decision. Therefore, new
evidence cannot be considered on appeal. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
Appellant, a 62-year-old former nursing assistant, has an accepted claim for aggravation
of right wrist and right elbow neuropathy, which arose on September 19, 1997.2 Appellant had
arthroscopic surgery on his right wrist on December 2, 1997. He returned to work on
November 2, 1998, as a full-time, modified nursing assistant. However, appellant resigned
within a matter of days and accepted private-sector employment as a substance abuse counselor
beginning November 16, 1998, with no loss of wage-earning capacity.
On April 19, 2000 the Office granted appellant a schedule award for 14 percent
impairment of the right upper extremity.3 In a May 2, 2002 decision, the Board found that there
was an unresolved conflict of medical opinion regarding the extent of appellant’s right upper
extremity impairment.4 The Board, therefore, set aside the schedule award and remanded the
case to the Office with instructions to refer appellant to an impartial medical examiner.5
In a report dated August 29, 2002, Dr. Gregory J. Mineo, a Board-certified orthopedic
surgeon and impartial medical examiner, found 30 percent impairment of the right upper
extremity. The overall rating was a combination of impairments due to sensory deficit at the
elbow and loss of range of motion in the shoulder, elbow and wrist. With only slight
modification, the district medical adviser concurred with Dr. Mineo’s overall rating of 30 percent
impairment of the right upper extremity.
On October 8, 2002 the Office awarded appellant an additional 16 percent impairment for
the right upper extremity. The award covered 49.92 weeks from June 14, 2002 to May 29, 2003.
Appellant subsequently requested a hearing, which was held on July 27, 2004. The Office
hearing representative issued an October 25, 2004 decision affirming the additional 16 percent
impairment awarded October 8, 2002.
On February 3, 2005 appellant requested reconsideration. In support of his request, he
submitted an October 5, 2004 report from Dr. David Weiss, a Board-certified orthopedist, who
found 59 percent impairment of the right upper extremity under the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001).6 By decision
dated April 26, 2006, the Office denied modification.

2

Appellant previously sustained an employment-related right wrist sprain on April 16, 1996.

3

The Branch of Hearings & Review affirmed the schedule award on January 4, 2001.

4

The Board found a conflict between the April 14, 1999 report of Dr. Ronald J. Potash, who found 71 percent
impairment, and the February 1, 2000 report of Dr. Daniel E. Muser, an Office referral physician, who found only
14 percent impairment of the right upper extremity.
5

Docket No. 01-1350. The Board’s May 2, 2002 decision is incorporated herein by reference.

6

Dr. Weiss claimed to have examined appellant on April 14, 1999. However, the only examination findings from
that specific date were provided by Dr. Potash. While Dr. Weiss’ name appeared on the letterhead along with
Dr. Potash’s name, the April 14, 1999 report of examination and impairment rating was signed only by Dr. Potash.

2

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.7 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.8 Effective February 1, 2001,
schedule awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).9
ANALYSIS
The Board previously found a conflict of medical opinion between appellant’s physician,
Dr. Potash and Dr. Muser, the Office referral physician.10 On remand, the Office referred
appellant to Dr. Mineo for an impartial medical evaluation. In his August 29, 2002 report,
Dr. Mineo found 30 percent impairment of the right upper extremity. He assigned 14 percent
impairment for loss of range of motion in the wrist, 2 percent impairment for loss of range of
motion in the elbow and 7 percent impairment for loss of range of motion in the shoulder. The
district medical adviser noted that Dr. Mineo made a slight error in calculating appellant’s
impairment for loss of range of motion in the shoulder. Instead of 7 percent impairment as noted
by Dr. Mineo, appellant had 14 percent based on 125 degrees flexion (4 percent), 35 degrees
extension (1 percent), 90 degrees abduction (4 percent), and 0 degrees internal rotation (5
percent).11 The district medical adviser agreed with Dr. Mineo’s range of motion assessment of
14 percent impairment for the wrist and 2 percent for the elbow.12 When properly combined, the
range of motion deficits for the shoulder (14 percent), wrist (14 percent), and elbow (2 percent)
total 27 percent impairment of the right upper extremity.13
Dr. Mineo also assigned 7 percent impairment for what he described as a “mild” sensory
deficit involving the ulnar nerve at the right elbow. The district medical adviser correctly noted
that, under Table 16-15, A.M.A., Guides 492, a 7 percent sensory deficit was the maximum
upper extremity impairment attributable to the ulnar nerve (above midforearm). This level of
7

The Act provides that, for a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks of
compensation. 5 U.S.C. § 8107(c)(1) (2000).
8

20 C.F.R. § 10.404 (2006).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

10

The Act provides that, if there is disagreement between the physician making the examination for the Office
and the employee’s physician, the Office shall appoint a third physician who shall make an examination. 5 U.S.C. §
8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).
11

See A.M.A., Guides 476, Figure 16-40; A.M.A., Guides 477, Figure 16-43; A.M.A., Guides 479, Figure 16-46.

12

See id. at 467, Figure 16-28; Id. at 469, Figure 16-31; Id. at 472, Figure 16-34; Id. at 474, Figure 16-37.

13

See id. at 434-35, section 16.1b; Combined Values Chart, Id. at 604-05.

3

impairment would correspond to a Grade 0 classification (100 percent) under Table 16-10,
A.M.A., Guides 482. Dr. Mineo, however, did not specifically classify appellant’s sensory
deficit as Grade 0. The district medical adviser found that a Grade 3 classification (60 percent)
best fit Dr. Mineo’s characterization of appellant’s symptoms.14 The impairment for sensory
deficit is obtained by multiplying the Grade 3 sensory deficit (60 percent) by the maximum
upper extremity sensory impairment attributable to the ulnar nerve (7 percent), which equals 4.2
percent. The upper extremity impairment due to sensory deficit (4 percent) is then combined
with the upper extremity impairment for loss of range of motion (27 percent), for a total upper
extremity impairment of 30 percent.15
The Board finds that the Office properly relied on the impartial medical examiner’s
August 29, 2002 findings. Dr. Mineo’s opinion is sufficiently well rationalized and based upon a
proper factual background. He not only examined appellant, but also reviewed his medical
records. Dr. Mineo also reported accurate medical and employment histories. Therefore, the
Office properly accorded determinative weight to the impartial medical examiner’s findings.16
The 30 percent impairment rating provided by the district medical adviser on October 4, 2002 is
consistent with Dr. Mineo’s findings and conforms to the A.M.A., Guides (5th ed. 2001). As
such, the reports of Dr. Mineo and the district medical adviser constitute the weight of the
medical evidence.17
Appellant has not submitted any credible medical evidence indicating he has greater than
30 percent impairment of the right upper extremity. In his October 5, 2004 report, Dr. Weiss
found 59 percent impairment of the right upper extremity under the A.M.A., Guides
(5th ed. 2001). He stated that he had previously evaluated appellant on April 14, 1999, however,
Dr. Weiss did not identify any specific physical findings in support of his 59 percent impairment
rating. Thus, the Board cannot ascertain whether Dr. Weiss’ October 5, 2004 rating is
appropriate.18

14

A Grade 3 classification is characterized by “[d]istorted superficial tactile sensibility (diminished light touch
and two-point discrimination), with some abnormal sensations or slight pain, that interferes with some activities.”
This classification represents a 26 to 60 percent deficit. A.M.A., Guides 482, Table 16-10.
15

See A.M.A., Guides 480, section 16.5a; Combined Values Chart, A.M.A., Guides 604-05.

16

Where the Office has referred appellant to an impartial medical examiner to resolve a conflict in the medical
evidence, the opinion of such a specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight. Gary R. Sieber, 46 ECAB 215, 225 (1994).
17

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

18

Alternatively, if Dr. Weiss is claiming authorship of the April 14, 1999 report signed by his colleague,
Dr. Potash, then the October 5, 2004 report is still insufficient to overcome the weight properly accorded
Dr. Mineo’s August 29, 2002 findings. A subsequently submitted report of a physician on one side of a resolved
conflict of medical opinion is generally insufficient to overcome the weight of the impartial medical specialist or to
create a new conflict of medical opinion. Richael O’Brien, 53 ECAB 234, 242 n.6 (2001).

4

CONCLUSION
Appellant has not demonstrated that he has greater than 30 percent impairment of the
right upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the April 26, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

